Citation Nr: 9924924	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  98-09 806	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUES

1. Entitlement to an increased rating for residuals of a 
right ankle fracture with ankylosis, currently evaluated 
as 30 percent disabling.

2. Entitlement to an increased rating for residuals of a left 
ankle fracture with arthritis, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel


REMAND

The veteran had active military service from November 1952 to 
February 1964.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a January 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.  In May 1999, the veteran was 
afforded a hearing before the undersigned Board member.

The veteran contends that the manifestations of his service-
connected ankle disabilities are more severe than are 
represented by the currently assigned evaluations.  At his 
May 1999 hearing, the veteran testified that he walked with 
right and left foot braces and a lift that make it difficult 
for him to bend, so he had to pivot on his toes, creating 
left hip, ankle and knee pressure.  The veteran, who worked 
as a customer assistant and stocked shelves, was on his feet 
daily and said his bilateral ankle disabilities caused pain 
that forced him to work part-time.  He described sharp right 
ankle pain that forced him to throw weight to his left knee 
and hip and increased his low back and left heel pain.  The 
veteran's pain worsened in cold and moist weather and 
affected his ability to travel in a car and sleep.  He took 
pain medication and stated that a physician said that left 
ankle microsurgery might been needed.  The veteran indicated 
that he was treated at the VA medical center in Iowa City, 
Iowa, and by Dr. Scoglin (Skoglund).

An October 1998 VA orthopedic examination report reflects the 
veteran's complaints of bilateral ankle, knee and hip pain 
and low back pain.  He said he took pain medication and used 
a right ankle brace and a leather restrictor for his left 
ankle.  On examination, there was 10 degrees of dorsiflexion 
of the right ankle and the left ankle had nearly full range 
of motion.  However, the examiner did not provide an adequate 
assessment of functional loss due to pain, nor did he provide 
an assessment of functional loss during flare-ups.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

An August 1998 VA orthopedic clinic examination record 
reflects the veteran's complaints of right and left ankle 
pain with bilateral, knee and hip pain and low back pain.  A 
March 1998 VA orthopedic consultation report indicates that 
the veteran was an appropriate candidate for a left ankle 
fusion but his right ankle presented a more difficult 
problem.

In a June 1998 report, Vanessa A. Anderson, D.C., found that 
the veteran's low back pain was related to spondylolisthesis 
at L5/S1.  She opined that it was a possibility that the 
spondylolisthesis was traumatic and caused by the 1962 
aircraft jump in which he fractured his ankles.

According to a November 1997 report from Dr. Skoglund, a 
private physician, diagnoses included right ankle fusion, 
some equinus, right foot arthritis, midfoot arthritis, left 
ankle arthritis and left and right knee degenerative changes.  
The doctor indicated that the veteran had continued 
disability in both lower legs that involved the knees, ankles 
and feet that would limit his ability to walk, climb, squat 
or carry objects.  Moreover, Dr. Skoglund said they were 
permanent disabilities as a result of the injury he sustained 
during military activities in 1962.   

Regarding the issues of entitlement to service connection for 
a low back and bilateral knee and hip disabilities, secondary 
to the service-connected ankle disabilities, the Board notes 
that a November 1998 rating decision denied service 
connection for a low back condition, a bilateral hip 
condition and for minimal degenerative joint disease of the 
knees, all as secondary to service-connected bilateral ankle 
disabilities.  In April 1999, the veteran's representative 
submitted a statement regarding the issues of a low back and 
bilateral knee and hip disabilities.  The Board construes the 
representative's statement as a timely notice of disagreement 
(NOD).  Accordingly, the Board is required to remand these 
issues to the RO for issuance of a statement of the case 
(SOC).  See Manlicon v. West, 12 Vet. App. 238 (1999)(The NOD 
initiated review by the Board of the RO's denial of the claim 
and bestowed jurisdiction on the court; the Board should have 
remanded that issue to the RO, for issuance of a SOC.).

As such, in light of all the above, and in order to comply 
with the duty to assist under 38 U.S.C.A. § 5107 (West 1991), 
the Board finds that the veteran's case should be REMANDED to 
the RO for the following actions:


1. The RO should request that the veteran 
to provide the names, addresses and 
approximate dates of treatment for all 
health care providers who may possess 
additional records, from April 1998 to 
the present, pertinent to his claims.  
With any necessary authorization from 
the veteran, the RO should attempt to 
obtain and associate with the claims 
file any records identified by the 
veteran that are not already of 
record.

2. Then the RO should schedule the 
veteran for a VA orthopedic 
examination.  All indicated testing 
should be conducted and all clinical 
manifestations should be reported in 
detail.  Based on the examination and 
a review of the record, the 
orthopedist should assess the nature, 
severity and manifestations of the 
veteran's service-connected right and 
left ankle disabilities and of any low 
back and bilateral hip and knee 
disorders that may be present.  The 
physician should proffer an opinion, 
with supporting analysis, as to the 
likelihood that the veteran's low back 
and bilateral hip and knee disorders 
were caused by or aggravated by his 
service-connected ankle disabilities.  
The degree of low back, hip or knee 
disorders that would not be present 
but for the service-connected ankle 
disabilities should be identified.  
See Allen v. Brown, 7 Vet. App. 439 
(1995).  Reasons and basis for all 
conclusions should be provided.  

The VA examiner also should identify 
the limitation of activity imposed by 
the disabling conditions, viewed in 
relation to the medical history, 
considered from the point of view of 
the veteran working or seeking work, 
with a full description of the effects 
of the disability upon his ordinary 
activity.  An opinion should be 
provided regarding whether ankle, low 
back, hip or knee pain significantly 
limits functional ability during 
flare-ups or with extended use.  
Voyles v. Brown, 5 Vet. App. 451, 453 
(1993).  It should be noted whether 
the clinical evidence is consistent 
with the severity of the pain and 
other symptoms reported by the 
veteran.  The examiner also should 
indicate whether the affected joints 
exhibit weakened movement, excess 
fatigability or incoordination.  
Lathan v. Brown, 7 Vet. App. 359 
(1995); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Prior to 
examination, the veteran's claims file 
should be made available to the 
examining physician and the doctor 
should indicate if it was reviewed. 
 
3. Thereafter, the RO should review the 
claims folder, undertake any further 
indicated development and readjudicate 
the issues of entitlement to increased 
rating for residuals of a right ankle 
fracture with ankylosis and residuals 
of a left ankle fracture with 
arthritis.  If the benefits sought on 
appeal are not granted to the 
veteran's satisfaction, the veteran 
and his representative should be 
furnished a supplemental statement of 
the case on these issues, and be 
afforded a reasonable opportunity to 
respond before the record is returned 
to the Board for further review.

4. The issues of entitlement to service 
connection for a low back and 
bilateral knee and hip disorders, as 
secondary to service-connected ankle 
disabilities, again should be 
considered. Should any issue be 
denied, a statement of the case should 
be issued. The veteran should be 
advised that he must complete his 
appeal by filing a timely substantive 
appeal on the aforementioned issues to 
be afforded Board consideration of 
these matters.  See 38 U.S.C.A. 
§ 7104(a) (West 1991).


The veteran should be informed of the requirements to perfect 
an appeal with respect to any new issues addressed in the 
supplemental statement of the case.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is otherwise 
notified by the RO. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












